DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 12/17/2020.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Claim Limitation
Abstract Idea

Insignificant Pre-Solution Activity
prior to any of the plurality of participants electing to receive a liability payout, wherein the liability payout is an amount of money that satisfies a portion of a benefit of the pension plan, and wherein electing to receive the liability payout terminates the benefit of the pension plan of the participant of the plurality of participants who elected to receive the liability payout:
Certain Methods of Organizing Human Activity

Insignificant Extra Solution Activity
for each participant of the plurality of participants: 
determining, by the one or more processors, data indicative of a first premium amount for an annuity sufficient to satisfy a benefit of the pension plan that the participant is not eligible to elect to receive as the liability payout; and
determining, by the one or more processors, data indicative of a second premium amount for an annuity sufficient to satisfy a benefit of the pension plan that the participant is eligible to elect to receive as the liability payout;
Mental Process
determining, by the one or more processors, a first total premium amount for an annuity sufficient to satisfy, for each participant of the plurality of participants, both the benefit of the pension that the participant is not eligible 

communicating, by the one or more processors, the first total premium amount for display;
Insignificant Extra Solution Activity
receiving, by the one or more processors, data indicative of a determination that a subset of the plurality of participants elected to not receive the liability payout, the data indicative of the determination that the subset of the plurality of participants elected to not receive the liability payout comprising a second set of identification numbers, wherein each identification number of the second set of identification numbers is associated with 

in response to the determination that a subset of the plurality of participants elected to not receive the liability payout, determining, by the one or more processors, a second total premium amount for a second annuity, the second annuity sufficient to satisfy, for each participant of the plurality of participants, the benefit of the pension plan that the participant was not eligible to elect and, for each participant of the subset, the benefit of the pension plan that the participant was eligible to elect, the second total premium amount being based, at least in part, on the first premium amount for each participant of the plurality of participants and the second premium amount for each participant of the subset of the plurality of participants; and
Certain Methods of Organizing Human Activity

Insignificant Extra Solution Activity


As per Para [0001] of the Specification the disclosure relates generally to retirement plans and more particularly to a calculation of premium amounts for the generation of an annuity based on a pension plan.  
The claims recite the concept of determining an annuity premium amount sufficient to satisfy a pension benefit, considered to be one of certain methods of organizing human activity, one of the categories of abstract ideas recognized in the Memorandum. 84 Fed. Reg. at 52.  
Examiner notes that the concept of calculating premium for different types participants in a pension plan based on their eligibility is similar to managing a stable value protected life insurance policy (Bancorp); generating rule based tasks for processing an insurance claim (Accenture Global Servs. v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); creating a contractual relationship (buySAFE); offer-based price optimization (OIP Techs.); administration of financial accounts (Intellectual Ventures), each of which recites an invention found by courts to constitute “a fundamental economic practice long prevalent in our system of commerce.” Alice, 573 U.S. at 216 (citations and internal quotation marks omitted).
As in buySAFE, Alice, Bilski and other cases, here the Applicant (Prudential Insurance Co.) that is administering the pension plan is assuming the risk of collecting premium sufficient enough to satisfy a retiree’s pension obligations.  In other words, an 
See also Sun Life Assurance Co. of Canada which held that patents tracking value of insurance values and calculating amounts that underwrite must guarantee and pay should the policy be paid out prematurely were eligible abstract ideas.
See also MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019] 
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY 
Fundamental Economic Practices or Principles.
Commercial or Legal Interactions.
Hence, the intendent claims are directed to an abstract idea.
The dependent claims extend this abstract idea to age and gender of participants, determining the premium on risk factor, changing a benefit which are also abstract.  
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition –see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception -see MPEP 2106.05(e) and Vandamemo
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional elements in the claims, beyond the abstract idea, are one or more processors.  As per Para [0045], the processor may be a programmable logic 
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field 
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Similarly here, the claimed limitations provide a user with first and second premium amount which may satisfy the user’s pension needs but has no effect on the improvement of any computers or technology.
not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for receiving participant data, determining premium amount, communicating premium amounts using generic computer components.  The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a processor” cannot confer patent eligibility.  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic processors to perform the steps of – receiving participant data, determining premium amount, communicating premium amounts – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.

Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.  Applicant argues that the claims are eligible because they integrate the abstract idea into a practical application.  Applicant argues that by using unique identification number to identify participant data records, the claimed system is able to conserve technical resources by reducing (1) amount of data that needs to be transmitted over a network, and (2) reducing the amount of processing to match the identification information; and also by downloading all data records from a data store which uses a single network connection and minimizes network connection time.
Examiner finds this unpersuasive.
Examiner notes that courts have consistently held that improved speed or efficiency (such as resource conservation) inherent with applying an abstract idea on a computer are not sufficient to demonstrate an inventive concept.  
See OIP Techs., Inc. v. Amazon.com (Fed. Cir. 2015) (“[R]elying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015) 
As noted in the previous office action, the possibility that a plurality of organizations may expend significant amount of computing resources calculating and recalculating premium estimates for prospective pension customers – is both speculative and not pertinent to the originally filed disclosure.  The original Specification does not refer to any computing resource conservation.  Under BRI, the claims require only one pension applicant to determine his or her annuity – which can be done mentally or using pencil and paper.  The use of a computer is merely incidental to the claims.  
As in Electric Power, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional technology.  The claims do not describe any inventive means of achieving the results of determining pension premiums.  Merely requiring the downloading of information to provide a humanly comprehensible amount 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the claims are directed to determining pension plan annuity amounts and merely use a computer to improve the performance of that determination not the performance of a computer.  
Embedding an abstract idea (determining pension plan annuity amounts) in technology (processor), is merely an attempt to limit the use of the abstract idea to a particular technological environment, which does not transform an otherwise abstract idea into patent-eligible subject matter.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693